Citation Nr: 1041312	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-39 681	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1959 to June 1962.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

In October 2010, the Board received notification that the Veteran 
died in February 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of these claims at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeals.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on 
the merits have become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  
In reaching this determination, the Board intimates no opinion as 
to the merits of these appeals or to any derivative claims 
brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 
(2010).  

The Board's dismissal of these appeals does not affect the right 
of an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claims to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA RO from which the claim originated 
(listed on the first page of this decision).  


ORDER

The appeal for entitlement to service connection for bilateral 
hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is 
dismissed.



		
MATTHEW W. BLACKWELDER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


